                     UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION
THWANDA MAGEE, INDIVIDUALLY,
AND AS MOTHER AND NEXT FRIEND OF
MINOR 1, MINOR 2, AND MINOR 3                            PLAINTIFF

v.                            CIVIL ACTION NO. 5:19-cv-52-DCB-MTP

PIKE COUNTY;
KENNY COTTON, IN HIS OFFICIAL
CAPACITY; BENA WILLIAMS-JONES,
IN HER INDIVIDUAL AND OFFICIAL
CAPACITY; OTHER UNKNOWN EMPLOYEES
AND ELECTED OFFICIALS OF PIKE
COUNTY, IN THEIR INDIVIDUAL AND/OR
OFFICIAL CAPACITIES                                     DEFENDANTS

                              ORDER

     This cause is before the Court on plaintiff Thwanda Magee

(“Magee”)’s Complaint against defendants Pike County, Sheriff

Kenny Cotton in his Official Capacity, Deputy Bena Williams-

Jones in her Individual and Official Capacity, and Other Unknown

Employees and Elected Officials of Pike County. [ECF No. 1].

Defendant Bena Williams-Jones (“Williams-Jones”) has filed a

Motion for Judgment on the Pleadings Based on Qualified Immunity

[ECF No. 13] and a Motion for Summary Judgment [ECF No. 15].

Defendants Kenny Cotton (“Cotton”) and Williams-Jones have filed

a Motion for Judgment on the Pleadings as to Official Capacity

Claims [ECF No. 17].




                                1
                              Background

     On or about April 18, 2018, Magee was returning home after

work and saw in her driveway Pike County law enforcement

officers, who claimed to be looking for a “black male” carrying

a gun. Pike County Deputy Williams-Jones and other deputies

began to question Magee about the location of the man they were

looking for. Magee told the law enforcement officer that she had

no knowledge about such a man. After this interaction, Magee’s

mobile home and vehicles on her property were searched without a

search warrant and without Magee’s consent.

     Magee was arrested and charged with possession of marijuana

and for giving false identification. She was transported to the

Pike County jail and held overnight. The Pike County Deputies

contacted the Department of Human Services and/or other state

agency regarding the removal of Magee’s minor children from her

custody. The next day Magee appeared in Pike County Justice

Court where both charges were dismissed and withdrawn by a Pike

County Justice Court Judge. Magee was released from custody, but

her children remained separated from her for three months.

     Magee asserts that the deputies violated her Fourth and

Fourteenth Amendment Constitutional rights when they: (1)

“detained her without articulating a reasonable suspicion that

she committed a crime;” (2) “searched her home and curtilage

                                2
without consent or a warrant;” (3) “arrested Ms. Magee without

probable cause to believe she committed a crime; and/or” (4)

“lawfully arrested her for an unlawful reason.” [ECF No. 1] at

p. 5.

                       Standard of Review

     Rule 12(c) of the Federal Rules of Civil Procedure governs

a motion for judgment on the pleadings. The standard for

addressing such a motion is the same as that for addressing a

motion to dismiss under Rule 12(b)(6). See In re Great Lakes

Dredge & Co., 624 F.3d 201, 209–10 (5th Cir. 2010). To avoid

dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Id. at 210(quoting Bell Atl. Corp v. Twombly, 550

U.S. 544, 570 (2007)). The factual allegations in a complaint

must be enough to raise the right to relief above the

speculative level. See id. The Court must “accept all well-

pleaded facts as true and construe the complaint in the light

most favorable to the plaintiff.” Id.

     Defendant Williams-Jones moves, in the alternative, for

summary judgment under Rule 56 of the Federal Rules of Civil

Procedure. A party is entitled to summary judgment if the movant

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED.

                                3
R. CIV. P. 56(a). The Court is not permitted to make credibility

determinations or weigh the evidence at the summary judgment

stage of litigation. See Deville v. Marcantel, 567 F.3d 156, 164

(5th Cir. 2009)(citing Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2010)). All facts and inferences

must be made in “the light most favorable to the nonmoving

party.” See Sierra Club, Inc. v. Sandy Creek Energy Assoc.,

L.P., 627 F.3d 134, 138 (5th Cir. 2010)(citation omitted).

                           Discussion

Official Capacity Claims

     Plaintiff Magee filed suit against Sheriff Cotton and

Deputy Williams-Jones in their official capacities. However, “a

suit against a state official in his or her official capacity is

not a suit against the official but rather is a suit against the

official’s office.” Will v. Michigan Dept. of State Police, 491

U.S. 58, 71 (1989). “[N]either a State nor its officials acting

in their official capacities are ‘persons’ under § 1983.” Id.

Because an official acting in his or her official capacity is

not a “person” within the meaning of 42 U.S.C. § 1983, he or she

cannot be sued in his or her official capacity under § 1983. See

id. Therefore, Plaintiff Magee’s claims against Sheriff Cotton

and Deputy Williams-Jones in their official capacities must be

dismissed. Magee only sues defendant Cotton “in his official

                                4
capacity,” so he shall be dismissed from this suit because there

are no remaining claims against him. Magee’s claims against

Deputy Williams-Jones in her individual capacity will now be

addressed.

Personal Capacity Claims

  I.     Unreasonable Search

       Plaintiff Magee’s Complaint can be succinctly summarized:

(1) when Magee arrived home from work, Pike County Law

Enforcement officers were in Magee’s driveway, searching for an

African American man with a gun, (2) Magee informed the law

enforcement officers that she had no knowledge of the man they

were searching for, and (3) Deputy Williams-Jones searched her

mobile home and the vehicles on her property without her consent

or a search warrant.

       The Fourth Amendment provides:

            “The right of the people to be secure in their
            persons, houses, papers, and effects, against
            unreasonable searches and seizures, shall not be
            violated, and no Warrants shall issue, but upon
            probable cause, supported by Oath or affirmation, and
            particularly describing the place to be searched, and
            the persons or things to be seized.”
The Supreme Court has made it explicitly clear that “[i]t is a

‘basic principle of Fourth Amendment law’ that searches and

seizures inside a home without a warrant are presumptively

unreasonable.” Payton v. New York, 445 U.S. 573, 586 (1980).

                                  5
Physical entry of the home is the “chief evil” that the Fourth

Amendment is directed toward. See id. at 585. However, the

presumption that a warrantless search of a home is unreasonable

can be overcome in some circumstances. See Kentucky v. King, 563

U.S. 452, 459 (2011). Some examples of exceptions to the warrant

requirement are: (1) exigent circumstances, (2) emergency aid

exception, (3) hot pursuit of a fleeing suspect, and (4)

preventing imminent destruction of evidence.

  The Court will apply the well settled framework for

warrantless home searches to the facts at issue. According to

the complaint, Magee’s home was searched without a warrant and

without her consent. Therefore, unless there is an exception to

the warrant requirement, the search of Magee’s home is

presumptively unreasonable. In her Motion for Judgment on the

Pleadings, Motion for Summary Judgment, and memorandum in

support, Deputy Williams-Jones does not put forward a single

reason or explanation to justify a warrantless search of Magee’s

home. The Defendant does not make any claim that there were

exigent circumstances to justify the search, that she was in hot

pursuit of a fleeing felon, that there was a medical emergency,

or that there was any justification to search the home without

first receiving a warrant to do so.

Deputy Williams-Jones simply states:


                                6
     “Plaintiff’s Complaint fails to provide specific
     allegations of the circumstances surrounding Dep. Williams-
     Jones’ basis for allegedly searching Plaintiff’s home and
     vehicles other than to simply conclude it was
     impermissible. That is, Plaintiff merely contends that the
     searches were conducted without consent or a search
     warrant, but provides no substantive allegations
     surrounding her interaction with the deputy, the extent of
     the search, and her own actions and statements pertaining
     to the same.”
[ECF No. 16] at p. 7. This misapplies the law and the

plaintiff’s burden. It is not the plaintiff’s responsibility to

inform the Court of the basis for the search. Should the Court

follow that logic, an officer could easily evade any

responsibility for justifying or explaining his or her actions

merely by claiming that the plaintiff has not provided enough

information. A plaintiff may not have the ability to ascertain

an officer’s subjective determination that there was an exigent

circumstance, a medical emergency, that the officer was pursuing

a fleeing felon, or any other exception to the warrant

requirement. If there was an exception to the warrant

requirement, the officer has the responsibility of presenting

that information to the Court.

     From the plaintiff’s description of her interaction with

Pike County law enforcement, it does not appear that any of

these exceptions apply. Defendant Deputy Williams-Jones was not

in “hot pursuit” of a felon. She was looking for the man in

question, with no indication that he had run to Magee’s home or


                                 7
property. See United States v. Santana, 427 U.S. 38, 42–43

(1976). The record does not contain evidence that there was a

medical emergency in the home or that there was an exigent

circumstance, such as the possible destruction of evidence.

According to the plaintiff’s Complaint, her home and vehicles

were searched prior to her arrest. See Chimel v. California, 395

U.S. 752, 763 (1969)(holding that an officer who makes a lawful

arrest may conduct a warrantless search of the arrestee’s person

and the area within his immediate control). Regardless,

defendant Deputy Williams-Jones does not claim that the search

was a product of a search incident to a lawful arrest.

     It is one of the strongest Constitutional tenets that a

person has a high expectation of privacy in his or her home. A

warrantless search is presumptively unreasonable. While the

Complaint may be bare on details, it states the necessary

elements for a claim: (1) Deputy Williams-Jones did not possess

a warrant or have consent to search Magee’s home, (2) there does

not appear to be an exception to the warrant requirement and the

Defendant does not assert an exception, but (3) a search

occurred, nonetheless. That is sufficiently specific to allege a

constitutional violation.

     While a state official may not be sued in his or her

official capacity, the official may be sued in his or her


                                8
individual capacity under § 1983. “[P]ersonal-capacity suits

which seek to impose individual liability upon a government

officer for actions taken under color of state law are

admissible under § 1983.” McGee v. Hunter, Case No. 03-378, 2004

WL 414807, at *2 (E.D. La. March 3, 2004). However, officials

who are sued in their personal capacity may assert personal

immunity defenses such as qualified immunity. Defendant

officials must affirmatively plead the defense to benefit from

its protections. See Gomez v. Toledo, 446 U.S. 635, 640 (1980).

     Qualified immunity is “an immunity from suit rather than a

mere defense to liability.” Mitchell v. Forsyth, 472 U.S. 511

(1985)(emphasis in original). Qualified immunity also protects

officials against incurring the burden of “such pretrial matters

as discovery.” Behrens v. Pelletier, 516 U.S. 299, 308

(1996)(finding that such inquiries can be “peculiarly disruptive

of effective government”). Public officials performing

discretionary functions are generally shielded from suit unless

it is shown by specific allegations that the official violated

“clearly established statutory or constitutional rights of which

a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).

     It is well settled that a qualified immunity analysis is a

two-step process. First, a court must determine whether a


                                9
plaintiff has alleged the violation of a constitutional right.

Second, if the plaintiff has alleged a constitutional violation,

the court must decide if the conduct was objectively reasonable

in light of clearly established law at the time the challenged

conduct occurred.

     As the Court has established that the warrantless search of

Magee’s home was a constitutional violation, the Court must next

ask whether a “reasonable officer could have believed the

[defendant’s] warrantless search to be lawful, in light of

clearly established law and the information the searching

officers possessed.” Anderson v. Creighton, 483 U.S. 635, 641

(1987). This is a fact-specific question. Id. The Supreme Court

has stated:

          “We have recognized that it is inevitable that law
          enforcement officials will in some cases reasonably
          but mistakenly conclude that probable cause is
          present, and we have indicated that in such cases
          those officials — like other officials who act in ways
          they reasonably believe to be lawful — should not be
          held personally liable. The same is true of their
          conclusions regarding exigent circumstances.”
Anderson, 483 U.S. at 641(internal citation omitted). Even with

probable cause, an officer may not enter a home – absent an

exigent circumstance – without a warrant. See Collins v.

Virginia, 138 S.Ct. 1663, 1672 (2018). Here, there is no claim

that Deputy Williams-Jones mistakenly concluded that there was




                               10
an exigent circumstance to justify the warrantless search of

Magee’s home.

        A person has a constitutional right to be free from

warrantless searches of one’s home unless there is an exception

to the warrant requirement, i.e., exigent circumstances, a

medical emergency, being in hot pursuit of a felon, etc. This is

a well-established constitutional principle. As the Defendant

has not put forth a single articulable reason for searching the

home and has made no claim that there was an exception to the

warrant requirement, from the facts presented to the Court, no

objectively reasonable officer would have believed the search of

Magee’s home to be reasonable without a warrant or consent.

Therefore, the defendant is not entitled to a qualified immunity

defense for this claim. Additionally, the defendant’s motion for

summary judgment fails inasmuch as the motion merely reiterates

the defendant’s motion for judgment on the pleadings.

  II.    Detention

     Magee alleges that she was detained “by Pike County

deputies without reasonable suspicion that she had committed any

crime,” and that she was subsequently arrested “without probable

cause.” [ECF No. 1] at pp. 2–3. Magee also states that the

search of her home and vehicles conducted by Deputy Williams-

Jones was “unsuccessful.” Id. at 4. Magee’s Complaint does not

                                 11
make clear which deputy detained her and which deputy arrested

her. However, she clearly states that deputy Williams-Jones was

the deputy who searched Magee’s home and vehicles. Id. at 3.

     Defendant Williams-Jones incorrectly applies Thompson v.

Steele to support her proposition that she cannot be liable

because she was not personally involved in detaining or

arresting the plaintiff. See 709 F.2d 381, 382 (5th Cir. 1983).

The defendant contends that a plaintiff must demonstrate that

the defendant personally participated in the alleged

unconstitutional conduct.

     Defendant Williams-Jones states:

          “[i]t is clear from the pleadings that Dep. Williams-
          Jones conducted the search on Plaintiff’s property and
          vehicles. Thus, it seems unlikely that Dep Williams-
          Jones could have personally detained Plaintiff during
          said search. Plaintiff’s failure to allege that Dep.
          Williams-Jones was personally involved in her
          detainment, requires a dismissal.” [ECF No. 16] at p.
          8.
The defendant cites two cases to support her argument; however,

both cases address the theory of vicarious liability in the

context of § 1983 claims. See Thompson v. Steele, 709 F.2d at

382(“The allegations of the pro se complaint do not make it

clear whether recovery is sought on the basis that the

defendants are responsible for someone else’s conduct… which is

called vicarious liability, or whether it is contended that one

or more of them was personally negligent. Certainly § 1983 does

                               12
not give a cause of action based on the conduct of

subordinates)(internal citations omitted); see also, Borden v.

Jackson County, Miss, No. 1:11-cv-193-HSO-JMR, 2012 WL 4339092,

at *6 (S.D. Miss. Aug. 24, 2012)(“An official… who is sued in

his individual capacity cannot be liable under § 1983 on the

theory of respondeat superior, he must have been personally

involved in the plaintiff’s injury to be liable). This suit does

not involve a question of vicarious liability or the

responsibility of a supervising officer. As such, the Court will

look to precedent established by the Fifth Circuit in connection

to “stand by” or backup officers who are present when alleged

constitutional violations occur, but do not personally

effectuate the actual constitutional violation.

     Two Fifth Circuit cases directly address the issue of the

liability of backup officers. In Melear v. Spears, a deputy

sheriff of a neighboring county provided backup for another

officer’s illegal search of an apartment building. See 862 F.2d

1177 (5th Cir. 1989). The backup officer stood “armed at the

door of the building while the search proceeded.” Id. at 1186.

The Fifth Circuit concluded that this made the officer “a full,

active participant in the search, not a mere bystander,” and

that “[b]oth men thus performed police functions that were

integral to the search.” Id.



                               13
     In James by James v. Sadler, the Fifth Circuit reversed the

district court’s decision to grant summary judgment based upon

the finding of the district court that “the defendants were

merely back-up officers who did not participate in the search or

detention of the plaintiff.” See 909 F.2d 834, 836 (5th Cir.

1990). Yazoo City police officers were armed and, on the

premises, while another officer performed a constitutionally

impermissible search of the plaintiff. See id. at 837. Under the

standard in Melear, the officers were participants rather than

bystanders. See id. None of the officers in question had

physically conducted the search, but the Fifth Circuit found

that the officer’s activities – being present and armed – were

“integral to the search.” Id.

     Here, it is not disputed that Williams-Jones was present at

the scene. There is a genuine issue of material fact as to

whether Williams-Jones performed police functions that were

integral to the search. Having determined that the defendant’s

participation in the detention may be sufficient to impose

liability under § 1983, the Court must then determine if the

officer is immune from suit. See id at 837–38.

     The Fourth Amendment applies “to all seizures of the

person, including seizures that involve only a brief detention

short of traditional arrest.” A “person is deemed ‘seized’


                                14
within the meaning of the Fourth Amendment only if, in view of

all the circumstances surrounding the incident, a reasonable

person would have believed that he was not free to leave.”

Carroll v. Ellington, 800 F.3d 154, 170 (5th Cir. 2015)(citing

United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

     There are different tiers of police-citizen contact for

purposes of Fourth Amendment analysis:

     “The first tier involves no coercion or detention and does
     not implicate the fourth amendment. The second tier, an
     investigatory stop, is a brief seizure that must be
     supported by reasonable suspicion… Finally, the third tier
     is a full scale arrest [which] must be supported by
     probable cause.”
Lincoln v. Turner, 874 F.3d 833, 840 (5th Cir. 2017). Detentions

that begin as one type can transform into another, i.e., a Terry

stop can transform into the equivalent of an arrest based on its

duration. See id. at 841. Magee’s detention can be classified as

a second-tier investigatory stop and a third-tier seizure. Magee

asserts that she was detained without reasonable suspicion while

the Defendant searched her home and vehicle – an investigatory

stop. Magee asserts that she was then handcuffed, arrested, and

taken to the Pike County jail without probable cause – a full-

scale arrest. The full-scale arrest will be addressed in

following section addressing Magee’s alleged “false arrest.”

     It is a well-established constitutional right to be free

from an unreasonable seizure. Defendant asserts that Magee has

                               15
failed to state with specificity that a constitutional violation

occurred, and relies on Terry v. Ohio, 392 U.S. 1 (1968) to

support the detention of Magee while officers searched her home

and vehicles. The Terry stop and frisk rule is a “narrow

exception” where police officers may “briefly detain a person

for investigative purposes if they can point to ‘specific and

articulable facts’ that give rise to reasonable suspicion that a

particular person has committed, is committing, or is about to

commit a crime.” Lincoln, 874 F.3d at 842. As the case law

clearly states, the officer must be able to point to specific

and articulable facts that give rise to reasonable suspicion.

Courts assess the reasonableness of a Terry stop by “conducting

a fact-intensive, totality-of-the circumstances inquiry,” and

only consider “information available to the officer at the time

of the decision to stop a person.” Carroll, 800 F.3d at

171(internal citations omitted).

     Here, the officer provides no facts to support her seizure

of Magee. In her motion for judgment on the pleadings, or in the

alternative, motion for summary judgment, the defendant merely

states:

     “Here, Plaintiff gives little details on what occurred
     prior to her seizure, the actual seizure (i.e. such as the
     length of time she was held by officers), or either
     parties’ actions during the seizure. Due to the
     insufficiency of her pleadings, the same fails to
     adequately state there was a violation of Plaintiff’s

                               16
     Fourth Amendment right and, furthermore, has failed to
     plead facts sufficient to demonstrate the officer’s conduct
     was objectively unreasonable under the circumstances.”
[ECF No. 16] at pp. 8–9(internal citations omitted). It is not

Magee’s responsibility to articulate the facts that led the

officer to have reasonable suspicion to detain her. Magee makes

the following assertion: (1) she was detained by the police

while they searched her home, and (2) Pike County law

enforcement did not have reasonable suspicion to support the

detention. At this point, the officer must put forth “specific

and articulable facts” to support his or her decision to detain

the plaintiff.

     Deputy Williams-Jones does not provide a single reason for

detaining Magee. She does not offer any specific facts that

would give rise to reasonable suspicion that Magee had committed

a crime, was committing a crime, or was about to commit a crime.

The law is explicitly clear that the officer must articulate

facts to supports his or her decision to seize a person for the

purposes of a Terry stop. The record is silent as to what facts

support the decision of Deputy Williams-Jones to search Magee’s

home and vehicles and to detain her while doing so. This Court

must evaluate the availability of the immunity defense based on

this limited record. See James by James, 909 F.2d 834, at 838.

Therefore, when looking at the facts presented to the court,



                               17
Williams-Jones’ seizure was objectively unreasonable, and she is

not entitled to qualified immunity on this claim.

  III. False Arrest

     When a public official is sued under 42 U.S.C. § 1983 and

raises a qualified immunity defense, the plaintiff must comply

with a “heightened pleading” standard. See Baker v. Putnal, 75

F.3d 190, 195 (5th Cir. 1996). To satisfy the heightened

pleading standard, plaintiffs must make claims of “specific

conduct and actions giving rise to a constitutional violation.”

Id. at 195. Mere conclusions will not be enough, a plaintiff

must allege particularized facts that support his or her

allegations. See id.

     It is clearly established law that a warrantless arrest

without probable cause is unconstitutional. To prevail on a

section 1983 false arrest claim, the plaintiff must show that

Deputy Williams-Jones did not have probable cause to arrest her.

See Haggerty v. Texas Southern University, 391 F.3d 653, 655

(5th Cir. 2004). “Probable cause exists ‘when the totality of

the facts and circumstances within a police officer’s knowledge

at the moment of arrest are sufficient for a reasonable person

to conclude that the suspect had committed or was committing an

offense.’” Id. at 655–56(citing Glenn v. City of Tyler, 242 F.3d

307, 313 (5th Cir. 2001)). Nonetheless, [e]ven law enforcement

                               18
officials who ‘reasonably but mistakenly conclude that probable

cause is present’ are entitled to immunity.” Club Retro, L.L.C.

v. Hilton, 568 F.3d 181, 206 (5th Cir. 2009)(citing Mendenhall,

213 F.3d at 230). Magee “must clear a significant hurdle to

defeat [Williams-Jones’] qualified immunity.” Haggerty, 391 F.3d

at 656(internal citation omitted).

     Magee was arrested for possession of marijuana and

providing law enforcement with a false identification. In

Magee’s complaint, she asserts “[f]ollowing an unsuccessful

search, the deputies questioned Ms. Magee again and subsequently

arrested Ms. Magee without probable cause.” [ECF No. 1] at p. 4.

It is unclear as to whether Ms. Magee is claiming that Pike

County law enforcement did not find marijuana when Deputy

Williams-Jones searched her home and vehicles, and yet that she

was arrested despite Deputy Williams-Jones failing to find the

controlled substance. The circumstances surrounding Magee’s

arrest for providing false identification are also unclear.

     There is no information as to where the marijuana was

allegedly found, when it was found, or by whom. Additionally,

there is no information as to when Magee allegedly provided a

false identification. Defendant Deputy Williams-Jones states:

          “Here, Plaintiff merely alleges that her home and
          vehicles were ‘unsuccessful[ly]’ searched and that she
          was subsequently arrested without ‘probable cause’ for

                               19
          possession of marijuana and giving false
          identification. Compl. ¶¶ 9-11. Notably, she does not
          deny that she was in possession of marijuana or that
          she gave false identification. Regardless, Plaintiff’s
          conclusory allegations are insufficient to meet the
          heightened pleading standard. She not only fails to
          establish a constitutional violation but also fails to
          provide allegations sufficient to allow the Court to
          determine whether or not Dep. Williams-Jones’ conduct
          was objectively reasonable under the circumstances.”
          [ECF No. 16] at p. 10.


While the defendant notes that “[Magee] does not deny that she

was in possession of marijuana or that she gave false

identification,” the defendant does not affirmatively declare

that she discovered marijuana or received false identification

from Magee. However, if Deputy Williams-Jones found marijuana or

if Magee provided a false identification, then the defendant may

have reasonably concluded that probable cause was present.

     Schultea holds that a court may require the plaintiff to

file a Rule 7(a) reply addressing qualified immunity after it

has been raised by a defendant. See Schultea v. Roth, 47 F.3d

1427, (5th Cir. 1995) As the court in Schultea wrote,

“[v]indicating the immunity doctrine will ordinarily require

such a reply, and a district court’s discretion not to do so is

narrow indeed when greater detail might assist.” Id. at 1434.

The plaintiff’s Complaint fails to plead facts sufficient to

overcome the defendant’s qualified immunity defense regarding

Magee’s false arrest as specified in Deputy Williams-Jones’

                               20
Motion for Judgment on the Pleadings [ECF No. 13] and Motion for

Summary Judgment [ECF No. 15].

                                 Conclusion

     The plaintiff has sufficiently pleaded enough facts to

survive summary judgment on her claim for illegal search and

illegal detention at this stage of the proceedings. Moreover,

the defendant is not entitled to prevail on her qualified

immunity defense to Magee’s claim of illegal search or illegal

detention.

     The Court orders the plaintiff to submit a Rule 7(a)

Schultea reply regarding the plaintiff’s claim for false arrest

within 20 days from the date of entry of this Order. The

defendant shall have 14 days to submit her response thereto.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Defendant Cotton and

Defendant Williams-Jones’ Motion for Judgment on the Pleadings

as to Official Capacity Claims [ECF No. 17] is GRANTED. Deputy

Williams-Jones’ Motion for Summary Judgment [ECF No. 15] and

Motion for Judgment on the Pleadings [ECF No. 13] are denied in

part. The Court will rule on Deputy Williams-Jones’ assertion of

qualified immunity, following Magee’s Shultea reply and the

defendant’s response thereto.


                                  21
SO ORDERED, this the 20th day of December, 2019.

                                __/s/ David Bramlette_______
                                UNITED STATES DISTRICT JUDGE




                          22
